Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 1 of 12 PageID #:
                                    2201


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       No. 4:18-CR-565-CDP
                                                     )
DEMETRIUS JOHNSON,                                   )
                                                     )
       Defendants.                                   )

    DEFENDANT DEMETRIUS JOHNSON’S MOTION TO SUPPRESS EVIDENCE
          OBTAINED THROUGH USE OF CELL SITE SIMULATOR

       Defendant Demetrius Johnson (“Johnson”), by and through undersigned counsel,

respectfully moves to suppress all evidence illegally seized by law enforcement through its use of

a cell site simulator (“CSS”) also moves to suppress all evidence that was derived from information

obtained through use of the CSS pursuant to the fruit of the poisonous tree doctrine.

       I.      Background

       On June 28, 2018, Johnson was initially charged in an indictment with three counts. (Doc.

1). On August 9, 2018, the Government sought, and the grand jury returned, a superseding

indictment charging 16 defendants with 18 counts. (Doc. 179). Johnson was charged in four of

those counts: Counts 1, 2, 3, and 16. (Id.). On July 10, 2019, upon the Government’s motion, Count

16 was dismissed. (Doc. 472). Johnson has pled not guilty to all counts.

       Count 1 alleges that Johnson knowingly and intentionally conspired to distribute and

possess, with the intent to distribute, a mixture or substance containing a detectable amount of

fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 846. (Id.).

       Count 2 alleges that Johnson knowingly and intentionally distributed a mixture or

substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 2 of 12 PageID #:
                                    2202


violation of 21 U.S.C. § 841(a) and that the death of J.W. resulted from the use of such fentanyl

distributed by Johnson making the offense punishable under 21 U.S.C. § 841(b)(1)(C). (Id.).

         Count 3 alleges that on or about December 3, 2016, Johnson, along with two

codefendants:

         acting together and with others, known and unknown, did knowingly possess one
         or more firearms in furtherance of the commission of a drug trafficking crime for
         which they may be prosecuted in a court of the United States, to wit: conspiracy to
         distribute and to possess with the intent to distribute narcotics, including but not
         limited to fentanyl, as charged in Count 1 herein, and in the course of such violation,
         caused the death of David Bryant, through the use of one or more firearms. In
         violation of Title 18, United States Code, Sections 2, 924(c)(1)(A), and 924(j). And
         in the course of this violation caused the death of a person through the use of a
         firearm, which killing is murder as defined in Title 18, United States Code, Section
         1111, in that the defendants acting together and with others, with
         malice aforethought, unlawfully killed David Bryant, by shooting him with one or
         more firearms, willfully, deliberately, maliciously, and with premeditation, thereby
         making this offense punishable under Title 18, United States Code, Sections 2 and
         924(j).

(Id.).

         Discovery provided by the Government reveals that on February 7, 2018, Special Federal

Officer (“SFO”) Michael Betz applied for and obtained a search warrant purporting to authorize

the use of a CSS “to identify the cellular device(s) used by” Johnson. See Ex. 1. The search warrant

was then granted by Magistrate Judge Mensah. Id. Thereafter, on February 21, 2018, the

Government filed a “Report and Return Regarding Initial Cell Site Simulator Warrant” with the

Court. See Ex. 2.

         The search warrant that was ultimately granted provided, in relevant part, as follows:

         An application by a federal law enforcement officer or an attorney for the
         government requests the search of the following person or property located in the
         Eastern District of Missouri (identify the person or describe the property to be
         searched and give its location):

         the Use of a Cell-Site Simulator to Identify the Cellular Device(s) Used by
         DEMETRIUS JOHNSON.



                                                   2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 3 of 12 PageID #:
                                    2203



          I find that the affidavit(s), or any recorded testimony, establish probable cause to search
          and seize the person or property described above, and that such search will reveal (identify
          the person or describe the property to be seized):

          see “Attachment A.”

See Ex. 1 (emphasis added). Attachment A provides, in relevant part, as follows:

          the Warrant authorizes the Federal Bureau of Investigation and other authorized
          federal/state/local law enforcement agencies (hereinafter referred to as
          “investigative agency(ies)”) to use an electronic surveillance technique, that being
          a cell-site simulator (hereinafter “cell-site simulator”) for a period of forty-five (45)
          days following the issuance of the Warrant i.e., from February 7, 2018, to March
          23, 2018, 11:59 p.m. (CT), at all times of day and night, to determine the electronic
          identifying numbers of any cellular device(s) (hereinafter referred to as the “target
          cellular device(s)”) used by the target subject by collecting radio signals, including
          the unique identifiers, emitted by the target cellular device(s) and other cellular
          devices in its vicinity, when the investigative agency(ies) have reason to believe
          that the target subject is present.

See id.

          Stated succinctly, in the portion of the warrant that is supposed to specify the “place to be

searched,” the warrant attempts to authorize the use of a CSS; in the portion of the warrant that is

supposed to specify the “things to be seized,” the warrant purports to give authority to determine

the electronic identifying numbers of any cellular device used by Johnson. See id.

          The search warrant also expressly provides, “[t]he officer executing this warrant, or an

officer present during the execution of the warrant, must prepare an inventory as required by law

and promptly return this warrant and inventory to Honorable Shirley P. Mensah, U.S. Magistrate

Judge.” Id. The Government attempted to satisfy this requirement of the warrant by filing with the

Court its “Report and Return Regarding Initial Cell Site Simulator Warrant” which, rather than

listing things seized pursuant to execution of the search warrant, simply provides the date and

times that the CSS was apparently used. See Ex. 2




                                                     3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 4 of 12 PageID #:
                                    2204


        In the application for the warrant, the Government moved the Court, pursuant to Federal

Rule of Criminal Procedure 41 and 18 U.S.C. § 3123, for issuance of a search warrant. See Ex. 1.

The application and the warrant make clear that the Government did not know the phone numbers

associated with any cellular phones being utilized by Johnson—indeed, ascertaining the phone

numbers associated with phones being used by Johnson was the entire aim of the warrant.

        In the affidavit offered in support of the warrant application, SFO Betz alleged that Johnson

regularly used cellular telephones in furtherance of drug trafficking crimes and expressly stated,

“I believe that identification of any and all cellular devices used by [Johnson] through the use of a

cell-site simulator will constitute and lead to evidence concerning the commission of the subject

offense(s).” See Ex. 1. SFO Betz then specifically explained, “[t]he investigative agency(ies) plan

to use the information requested in the attached Application to identify the cellular device(s) used

by [Johnson] along with the telephone number, ESN or IMSI numbers assigned to or utilized by

the cellular device(s).” Id.

        Suppression of the evidence obtained during the Government’s utilization of the CSS is

necessary as the evidence was obtained in violation of Johnson’s rights under the Fourth

Amendment to the United States Constitution in that: (1) the warrant was facially invalid in that it

did not specify any particular place to be searched or things to be seized; (2) the Government did

not return—as required by Rule 41(f)(1)(D) and the warrant itself—an inventory of the things

seized pursuant to the warrant and this significantly prejudiced Johnson; and (3) identification of

phone numbers of phones utilized by a defendant is not contemplated under 18 U.S.C. § 3123.

        In addition to suppression of the information obtained pursuant to the facially invalid

warrant, all other information or items obtained thereafter must be suppressed pursuant to the fruit

of the poisonous tree doctrine. See, e.g., Murray v. United States, 487 U.S. 533, 536-37 (1988)




                                                 4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 5 of 12 PageID #:
                                    2205


(stating that the fruit of the poisonous tree doctrine “bars evidence which, though not obtained in

[an] illegal search, was derived from information or items in the search”).

       II.     Discussion

               A.     Legal Standard

       The Fourth Amendment to the United States Constitution provides that “no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” U.S. Const., amend. IV. “[A] warrant

that fails to conform to the particularity requirement of the Fourth Amendment is

unconstitutional[.]” Groh v. Ramirez, 540 U.S. 551, 557 (2004) (quoting Massachusetts v.

Sheppard, 468 U.S. 981, 988, n.5 (1984)). The Fourth Amendment protects the “right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const., Amend IV. “The text of the Amendment itself expressly imposes two

requirements: First, all searches and seizures must be reasonable. Second, a warrant may not be

issued unless probable cause is properly established and the scope of the authorized search is set

out with particularity.” United States v. Ramirez, 676 F.3d 755, 759 (8th Cir. 2012) (internal

citations omitted). The lawfulness of law enforcement’s use of a CSS must be analyzed pursuant

to Fourth Amendment search and seizure jurisprudence. See, e.g., In re the Application of the U.S.

for an Order Authorizing the Installation & Use of a Pen Register & Trap & Trace Device, 890 F.

Supp. 2d 747, 752 (S.D. Tex. 2012) (citing United States v. Rigmaiden, 844 F. Supp. 2d 982 (D.

Ariz. 2012)) (“the government acknowledged that the proper analysis had to be pursuant to Fourth

Amendment search and seizure jurisprudence”).




                                                5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 6 of 12 PageID #:
                                    2206


                B.      The Search Warrant Was Facially Invalid

        A search warrant must state, with particularity, “the place to be searched, and the persons

or things to be seized.” U.S. Const., Amend. IV. In this case, the warrant fails to identify any place

to be searched or persons or things to be seized. Instead, the warrant simply requests permission

to use a CSS.

        Even a cursory review of the warrant reveals these obvious shortcomings. In the portion of

the warrant that is supposed to specify the “place to be searched,” the warrant states: “the Use of

a Cell-Site Simulator to Identify the Cellular Device(s) Used by DEMETRIUS JOHNSON.” See

Ex. 1. To state the obvious, this is not a “place to be searched.”

        Furthermore, in the portion of the warrant that is to specify the “persons or things to be

seized,” the warrant provides that law enforcement is entitled to utilize the CSS to “determine the

electronic identifying numbers of any cellular device(s)...used by” Johnson. See id. In

contravention of the Fourth Amendment, determination of identifying numbers does not constitute

“persons or things to be seized.”

        Because the warrant failed to describe with particularity any place to be searched or things

to be seized, the warrant was “plainly invalid.” See Groh, 540 U.S. at 557. In Groh, the United

States Supreme Court confronted an instance in which an application for a search warrant

adequately described things to be seized but the warrant itself did not. Id. The Court explained,

“[t]he fact that the application adequately described the ‘things to be seized’ does not save the

warrant from its facial invalidity.” Id. (emphasis in original). “The Fourth Amendment requires

that the warrant particularly describe the things to be seized, not the papers presented to the judicial

officer...asked to issue the warrant. And for good reason: The presence of a search warrant serves

a high function and that high function is not necessarily vindicated when some other document,




                                                   6
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 7 of 12 PageID #:
                                    2207


somewhere, says something about the objects of the search, but the contents of that document are

neither known to the person whose home is being searched nor available for her inspection.” Id.

(internal citations omitted and italics in original opinion). In this case, neither the warrant nor the

application described with particularity the place to be searched or the things law enforcement was

authorized to seize. Thus, if the law requires suppression even where an application is sufficient,

but a warrant is not, the law unambiguously and necessarily requires suppression where there is

no description in any document setting parameters as to what law enforcement may seize and

where they may seize it from. To allow evidence obtained pursuant to such a warrant would

constitute endorsement of the use of “general warrants” which are unambiguously prohibited by

the Fourth Amendment. See, e.g., Anderson v. Maryland, 427 U.S. 463, 480 (1976) (citations

omitted):

       General warrants, of course, are prohibited by the Fourth Amendment. “[T]he
       problem [posed by the general warrant] is not that of intrusion per se, but of a
       general, exploratory rummaging in a person’s belongings.... [The Fourth
       Amendment addresses the problem] by requiring a ‘particular description’ of the
       things to be seized.” This requirement “‘makes general searches... impossible and
       prevents the seizure of one thing under a warrant describing another. As to what is
       to be taken, nothing is left to the discretion of the officer executing the warrant.’”

       Because the search warrant at issue in this case fails entirely to identify a particular place

to be searched or things to be seized, “the warrant was so obviously deficient that we must regard

the search as ‘warrantless’ within the meaning of our case law.” Groh, 540 U.S. at 558.

       Because the Fourth Amendment requires that a search warrant specify a place to be

searched, and because the warrant at issue instead sought permission to utilize a CSS anywhere

law enforcement felt appropriate, the Government’s use of the CSS was warrantless and all

evidence and/or information obtained pursuant to the warrant must be suppressed, along with all




                                                  7
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 8 of 12 PageID #:
                                    2208


subsequently obtained evidence utilizing information gather under the warrantless use of the CSS

pursuant to the fruit of the poisonous tree doctrine.

               C.      The Government Failed to Return an Inventory of Things Seized Pursuant
                       to the Warrant and this Prejudiced Johnson

       The search warrant in this case—in addition to being plainly invalid—was also not

complied with by the Government and Johnson was thereby prejudiced. Specifically, the

warrant—and Rule 41(f)(1)(D)—required the Government to prepare an inventory of items and/or

information gathered under the warrant to be returned to the Magistrate Judge who signed off on

the warrant. Here, rather than actually preparing an inventory, the Government instead prepared a

document that provided no information other than when the CSS was used. See Ex. 2.

       The inventory requirement of Rule 41 and of this particular search warrant matters. Absent

such an inventory, a defendant, like Johnson, is left with no way of determining whether law

enforcement’s search exceeded the scope of the warrant. Further, a defendant, like Johnson, is left

with no way of evaluating the accuracy of the assertions of law enforcement. Namely, through the

use of this warrant, law enforcement purports to have identified phone numbers associated with

Johnson and then used this information to apply for and obtain wiretap authorizations. Then,

utilizing information obtained through wiretaps, law enforcement sought and obtained numerous

search warrants. However, absent any inventory identifying the information gathered by the CSS,

Johnson is left completely unable to test the veracity of law enforcement’s assertions that certain

phone numbers were associated with him. Instead, he is left with a simple, one-page document,

that purports to show the date and time that law enforcement utilized a CSS. The inventory

provides absolutely no information, as it is required to do, concerning what was seized pursuant to

the warrant.




                                                  8
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 9 of 12 PageID #:
                                    2209


       Where, as here, a clear violation of Rule 41 has occurred, suppression is warranted “if a

defendant is prejudiced or if reckless disregard of proper procedure is evident.” United States v.

Nyah, 928 F.3d 694, 700 (8th Cir. 2019) (quoting United States v. Spencer, 439 F.3d 905, 913 (8th

Cir. 2006)). In this case, both criteria are apparent. Johnson was clearly prejudiced for the reasons

already discussed: he was left with absolutely no mechanism for determining whether the scope of

the search conducted by law enforcement exceeded the scope of the warrant (despite its facial

invalidity) and he was left with no mechanism for assessing the accuracy of law enforcement’s

assertions. Johnson is entitled to view the data gathered pursuant to the CSS and that this has been

denied has resulted in immeasurable prejudice to him. Information ostensibly gleaned through law

enforcement’s unconstitutional and unlawful use of the CSS was invariably used by the

Government to obtain subsequent wire taps and search warrants.

       Additionally, law enforcement’s failure to prepare a valid inventory evidences reckless

disregard of proper procedure. Review of the “Report and Return Regarding Initial Cell Ste

Simulator Warrant” reveals that the document appears to be a form wherein SFO Betz simply filled

in the blanks. See Ex. 2. In other words, it is reasonable to conclude that this form was created and

is utilized in all cases in a vain attempt to satisfy Rule 41’s mandate. Rather than attempting to

meaningfully prepare actual inventories of the data seized pursuant to CSS warrants, it appears

law enforcement has intentionally sought to avoid the requirement in this and all other cases in

which CSSs are utilized. This is a reckless disregard of proper procedure warranting suppression.

               D.      18 U.S.C. § 3123 Does Not Authorize the Use of a CSS to Discover
                       Johnson’s Phone Number(s)

       Finally, the statute the Government attempted to utilize in obtaining authorization to use

the CSS in this case to “identify the cellular device(s) used by” Johnson, does not contemplate use

of a CSS in this manner.



                                                 9
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 10 of 12 PageID #:
                                     2210


          In discussing what is required under 18 U.S.C. § 3123, the Southern District of Texas

explained the following:

          a court is required to list in any order the identity of the person who is the cell phone
          subscriber, but only if that identity is known. See 18 U.S.C. § 3123(b)(1)(A).
          Additionally, the court is also required to include the name of the criminal
          investigation's subject, but again only if that identity is known. See 18 U.S.C. §
          3123(b)(1)(B). However, regarding the telephone number or other such identifier,
          Congress mandated explicitly that information be included within the court
          order. See 18 U.S.C. § 3123(b)(1)(C).

                                             *       *       *

          The language of § 3123(b)(1) is straightforward in that a telephone number or
          similar identifier is necessary for a pen register.

In re the Application of the U.S. for an Order Authorizing the Installation & Use of a Pen Register

& Trap & Trace Device, 890 F. Supp. 2d at 751.

          A later decision by the Southern District of Texas discussing the same case, the court

explained:

          There is little reported case law considering the governing statutory authority for
          law enforcement's use of a StingRay device. In the only reported case from this
          district, Judge Owsley denied the government's application to authorize such a
          device under the Pen/Trap Statute. Law enforcement had intended to use the device
          to identify the telephone number of a cell phone used by a suspected drug dealer.
          But as Judge Owsley persuasively observed, the Pen/Trap Statute requires that a
          pen/trap order must specify in advance “the number or other identifier” of the
          targeted phone, in contrast to other information which need be specified only “if
          known.” Id. at 751 (citing 18 U.S.C. § 3123(b)(1)). In other words, Congress did
          not contemplate that a pen/trap order could be used to discover the phone number
          of the target phone.

In re Cell Tower Records Under 18 U.S.C. 2703(D), 90 F. Supp. 3d 673, 678 (S.D. Tex. 2015)

(discussing In re the Application of the U.S. for an Order Authorizing the Installation & Use of a

Pen Register & Trap & Trace Device, 890 F. Supp. 2d 747, 751 (S.D. Tex. 2012)) (emphasis

added).




                                                     10
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 11 of 12 PageID #:
                                     2211


       Despite the fact that Congress did not contemplate the use of 18 U.S.C. § 3123 to discover

phone numbers, that is precisely what the Government sought to do here. For this reason, too, this

Court should suppress all evidence and information obtained through the Government’s use of the

CSS in this case.

       III.    Conclusion

       Based on the foregoing, this Court should suppress all evidence unlawfully and

unconstitutionally seized through the Government’s use of a CSS in this case and all evidence

derived from information or evidence seized pursuant to the fruit of the poisonous tree doctrine.

Johnson respectfully requests an evidentiary hearing.



                                             Respectfully submitted,

                                             Margulis Gelfand, LLC

                                             /s/ William S. Margulis
                                             WILLIAM S. MARGULIS, #37625
                                             JUSTIN K. GELFAND, #62265
                                             8000 Maryland Ave., Ste. 420
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             bill@margulisgelfand.com
                                             justin@margulisgelfand.com
                                             ATTORNEYS FOR DEFENDANT JOHNSON




                                               11
Case: 4:18-cr-00565-CDP-JMB Doc. #: 584 Filed: 10/31/19 Page: 12 of 12 PageID #:
                                     2212


                                       Certificate of Service

        I hereby certify that I filed the foregoing through the Court’s CM/ECF system which will

 provide notice of filing to all counsel of record.


                                               /s/ William S. Margulis
                                               WILLIAM S. MARGULIS, #37625
                                               JUSTIN K. GELFAND, #62265
                                               8000 Maryland Ave., Ste. 420
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               bill@margulisgelfand.com
                                               justin@margulisgelfand.com
                                               ATTORNEYS FOR DEFENDANT JOHNSON




                                                  12
